 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                     ***
 7    DITECH FINANCIAL LLC,                                     Case No. 2:17-cv-01772-RFB-PAL
 8                          Plaintiff,
 9               v.                                                          ORDER

10
      SFR INVESTMENTS POOL 1, LLC, a
11    Nevada limited liability company; DESERT
      GREENS HOMEOWNERS ASSOCIATION,
12    a Nevada non-profit cooperative corporation,
13                         Defendants.
14

15         I.         INTRODUCTION
16              Before the Court are Defendant SFR Investments Pool 1, LLC’s (“SFR’s”) Renewed
17   Motion to Dismiss (ECF No. 45), Plaintiff Ditech Financial LLC’s (“Ditech’s”) Counter-Motion
18   for Summary Judgment (ECF No. 49), SFR’s Motion to Strike Plaintiff’s Counter-Motion for
19   Summary Judgment (ECF No. 52), Desert Greens Homeowners Association’s (“Desert Greens’s”)
20   Renewed Motion to Dismiss (ECF No. 53), Desert Greens’s Renewed Motion for Summary
21   Judgment (ECF No. 54), and Desert Greens’s Motion to Strike SFR’s Response to Desert Greens’s
22   Motion to Dismiss (ECF No. 61).
23              Ditech seeks quiet title/declaratory judgment and injunctive relief based on allegations of
24   wrongful foreclosure violating Housing and Economic Recovery Act of 2008, the federal
25   constitution, and Nevada statutes. ECF No. 1.
26              For the reasons stated below, the Court finds that the statute of limitations has run to
27   preclude Ditech’s claims in their entirety. The Court therefore grants SFR’s Renewed Motion to
28   ///
 1   dismiss and Desert Greens’s Renewed Motion to Dismiss, and denies all other pending motions as

 2   moot.

 3

 4      II.      FACTUAL BACKGROUND

 5            The Court summarizes the facts alleged in Ditech’s complaint. ECF No. 1.

 6            On or about October 9, 2003, Larry Rury and Linda Rury obtained title to property located

 7   at 5241 Crooked Valley Drive, Las Vegas, Nevada 89149 (APN 125-34-218-021) (“the Property”).

 8   The deed of trust was recorded in the Recorder’s Office on January 30, 2008 and showed Larry

 9   Rury and Linda Rury as the borrowers, Homecomings Financial, LLC as the Lender, and Mortgage

10   Electronic Registration Systems, Inc. (“MERS”) as beneficiary of record of the deed of trust solely

11   as nominee for Lender and Lender’s successors and assigns.

12            On or about February 2008, Freddie Mac acquired ownership of the loan, including the

13   note and deed of trust. On September 6, 2008, the Director of the Federal Housing Finance Agency

14   (“FHFA”) placed Freddie Mac into conservatorship and appointed FHFA as Conservator.

15            On or about July 10, 2012, MERS assigned the deed of trust to GMAC Mortgage, LLC

16   (“GMAC”). On or about July 12, 2012, GMAC assigned the deed of trust to Freddie Mac. Freddie

17   Mac was the record beneficiary of the deed of trust on March 6, 2013.

18            On or about February 22, 2012, Desert Greens recorded a Notice of Delinquent Assessment

19   against the Property, stating the amount due was $1,156.79, including collection and/or attorney

20   fees and collection costs. On or about July 22, 2013, a Notice of Default and Election to Sell

21   Under Homeowners Association Lien was recorded against the Property on behalf of Desert

22   Greens, stating the amount due was $2,488.54. On or about February 5, 2013, a Notice of Trustee’s

23   Sale was recorded against the Property on behalf of Desert Greens, stating the amount due was

24   $4,235.29. Upon information and belief, pursuant to a Trustee’s Deed Upon Sale recorded against

25   the Property on March 18, 2013, a non-judicial foreclosure sale occurred on March 6, 2013 and

26   SFR was the successful bidder for the sum of $7,700.

27            On or about March 7, 2013 Freddie Mac assigned the deed of trust to Ocwen Loan

28   Servicing, LLC (“Ocwen”). On or about October 21, 2015, Ocwen assigned the deed of trust to
                                                      2
 1   Residential Credit Solutions, Inc. (“RCS”). On or about July 25, 2016, RCS assigned the deed of

 2   trust to Ditech. Ditech is currently the servicer of the loan for Freddie Mac, and in that capacity,

 3   the record beneficiary of the deed of trust for Freddie Mac.

 4

 5      III.      PROCEDURAL BACKGROUND

 6             Ditech filed its complaint on June 27, 2017. ECF No. 1. On October 9, 2017, Desert

 7   Greens filed a Motion to Dismiss. ECF No. 14. On December 11, 2017, SFR filed a Motion to

 8   Dismiss. ECF No. 22. Desert Greens joined the motion. ECF No. 23.

 9             On January 4, 2018, the Court entered a scheduling order. ECF No. 27. Discovery closed

10   on April 9, 2018. Id. On May 9, 2018, Ditech and Desert Greens each filed a Motion for Summary

11   Judgment. ECF Nos. 32, 33.

12             On July 13, 2018, the Court denied the three pending motions without prejudice and issued

13   a stay in the case pending the Nevada Supreme Court’s decision on a certified question of law

14   regarding NRS 116’s notice requirement in Bank of N.Y. Mellon v. Star Hill Homeowners Ass’n,

15   Case No. 2:16-cv-02561-RFB-PAL. ECF No. 44. The Nevada Supreme Court published an

16   answer to the certified question on August 2, 2018. SFR Investments Pool 1, LLC v. Bank of New

17   York Mellon, 422 P.3d 1248 (Nev. 2018).

18             On August 23, 2018, SFR filed the instant Renewed Motion to Dismiss. ECF No. 45. On

19   September 20, 2018, Ditech filed the instant Counter-Motion for Summary Judgment, which SFR

20   moved to strike on October 11, 2018. ECF Nos. 49, 52.

21             On October 24, 2018, Desert Greens filed the instant Renewed Motion to Dismiss and

22   Renewed Motion for Summary Judgment. ECF Nos. 53, 54. On November 14, 2018, Desert

23   Greens moved to strike SFR’s response to its Renewed Motion to Dismiss. ECF No. 61.

24

25      IV.       LEGAL STANDARD

26             In order to state a claim upon which relief can be granted, a pleading must contain “a short

27   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

28   8(a)(2). In ruling on a motion to dismiss for failure to state a claim, “[a]ll well-pleaded allegations

                                                        3
 1   of material fact in the complaint are accepted as true and are construed in the light most favorable

 2   to the non-moving party.” Faulkner v. ADT Security Servs., Inc., 706 F.3d 1017, 1019 (9th Cir.

 3   2013). To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

 4   accepted as true, to state a claim to relief that is plausible on its face,” meaning that the court can

 5   reasonably infer “that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

 6   U.S. 662, 678 (2009) (citation and internal quotation marks omitted).

 7

 8       V.      DISCUSSION

 9            SFR and Desert Greens each in argue their respective motions to dismiss that Ditech’s

10   complaint is time-barred pursuant to a three-year statute of limitations. Ditech argues in response

11   that a five-year statute of limitations applies to its complaint.

12            Accepting the allegations in the complaint as true, the Court determines whether “the

13   running of the statute is apparent on the face of the complaint.” Huynh v. Chase Manhattan Bank,

14   465 F.3d 992, 997 (9th Cir. 2006) (citation omitted). A complaint may be dismissed as untimely

15   only where “it appears beyond doubt that the plaintiff can prove no set of facts that would establish

16   the timeliness of the claim.” Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir.

17   1995).

18            For statute of limitations calculations, time is computed from the day the cause of action

19   accrued. Clark v. Robison, 944 P.2d 788, 789 (Nev. 1997). Ditech alleges that Desert Greens

20   foreclosed on its lien on March 6, 2013 which is when the statute began to run. On this date, if

21   not before, Plaintiff would have been aware of its alleged claims. The complaint was filed on June

22   27, 2017, over four years later. Contrary to Plaintiff’s argument, the claim did not accrue on

23   September 18, 2014, the date of the Nevada Supreme Court decision in SFR Investments Pool 1

24   v. U.S. Bank, 334 P.3d 408 (Nev. 2014). The Nevada Supreme Court has held that SFR

25   Investments applies retroactively and constitutes an interpretation of NRS 116.3116 rather than a

26   change in law. K&P Homes v. Christiana Trust, 133 Nev. Adv. Op. 51 (July 27, 2017). Because

27   NRS 116.3116 was in effect at the time of the foreclosure sale, the Court finds that Plaintiff’s claim

28   accrued at that time of the foreclosure.

                                                        4
 1             The Court finds that the applicable three- and four- year statutes of limitations pursuant to

 2   Nevada law foreclose all claims in Ditech’s complaint. Insofar as Ditech’s pleading relates to any

 3   right protected by NRS 116.3116 and the violation of that right, Ditech’s claims carry a three-year

 4   statute of limitations pursuant to NRS 11.190(3)(a), which applies to actions upon a liability

 5   created by statute. Insofar as Ditech seeks declaratory and injunctive relief based on violations of

 6   the Housing and Economic Recovery Act of 2008 or the federal constitution, or seeks such relief

 7   on the basis of equitable considerations, Ditech’s claims fall within the four-year catch-all

 8   provision at NRS 11.220 and are similarly foreclosed.

 9             The Court finds the Ditech is not entitled to the five-year statute of limitations for certain

10   quiet title actions pursuant to NRS 11.070 and 11.080. The statute of limitations provided by these

11   code sections only apply when the plaintiff actually “was seized or possessed of the premises.”

12   Nev. Rev. Stat. §§ 11.070, 11.080; see also Saticoy Bay LLC Series 2021 Gray Eagle Way v.

13   JPMorgan Chase Bank, N.A., 388 P.3d 226, 232 (Nev. 2017) (NRS 11.080); Bissell v. Coll. Dev.

14   Co., 469 P.2d 705, 707 (Nev. 1970) (NRS 11.070). NRS 11.070 and 11.080 do not apply to claims

15   by parties that held only a lien interest, not title.

16             The Court also finds that 12 U.S.C. § 4617(b)(12)(A) does not apply to preempt the state

17   statute of limitations in this case. The statute specifically governs “any action brought by the

18   [Federal Housing Finance] Agency as conservator or receiver.” 12 U.S.C. § 4617(b)(12)(A).

19   Because the Federal Housing Finance Agency did not bring the instant action and is not a party to

20   this case, the statute has no application here.

21             Because the applicable statutes of limitations bar Ditech’s complaint in its entirety, the

22   Court need not address the other arguments raised in the motions to dismiss. The Court grants

23   each Defendant’s motion to dismiss, denies all remaining pending motions as moot, and closes the

24   case.

25

26       VI.      CONCLUSION

27             IT IS ORDERED that the stay in this case is LIFTED.

28             IT IS FURTHER ORDERED that SFR Investments Pool 1, LLC’s Renewed Motion to
                                                             5
 1   Dismiss (ECF No. 45) and Desert Greens Homeowners Association’s Renewed Motion to Dismiss

 2   (ECF No. 53) are GRANTED.

 3          IT IS FURTHER ORDERED that all remaining pending motions (ECF Nos. 49, 52, 54,

 4   61) are DENIED as moot.

 5          IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly and

 6   close the case.

 7

 8          DATED: March 31, 2019.

 9
                                                    ______________________________
10                                                  RICHARD F. BOULWARE, II
11                                                  UNITED STATES DISTRCIT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                6
